Citation Nr: 9934752	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  95-00 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbosacral spine, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from January 1978 to November 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Oakland, California.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to the claim.  

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.  

3.  The veteran's degenerative disc disease of the 
lumbosacral spine is not manifested by persistent symptoms 
compatible with sciatic neuropathy or with absent ankle jerk, 
characteristic pain, or demonstrable muscle spasm with little 
intermittent relief.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the veteran's degenerative disc disease of the lumbosacral 
spine have not been met.  38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the service medical records reveals that the 
veteran initially experienced low back pain in approximately 
March 1978.  He received treatment throughout the remainder 
of service for recurrent low back pain, and sciatica in the 
right leg extending down the posterior aspect of the thigh 
and calf.

The veteran filed a claim of entitlement to service 
connection for a low back disorder in January 1980.  

On VA examination in February 1980, the veteran reported 
constant, sharp pain in the lower back and legs.  He related 
that he could not stand up straight most of the time, and 
indicated that he was unable to stand for more than 20 or 30 
minutes.  A physical examination of the back revealed that 
percussion caused pain from the thoracic region to the 
lumbosacral area.  Forward flexion was to 25 degrees, 
backward extension was to 10 degrees, lateral flexion was to 
20 degrees to the right, and 30 degrees to the left.  
Straight leg raising was to 15 degrees on the right, and 30 
degrees to the left, both with pain.  There was tenderness 
and spasm of the lumbosacral muscles, especially on the 
right.  The record notes diminished sensation to pinprick 
along the right ankle.

Later that month, the RO granted service connection for the 
veteran's back disorder, and assigned a 20 percent 
evaluation.  The veteran filed a notice of disagreement (NOD) 
with this evaluation in November 1980, and submitted an 
undated medical report in support of his claim.

The undated medical report notes complaints of fairly 
constant, moderate low back pain which radiated into the left 
leg.  A physical examination revealed diminished patellar and 
Achilles reflexes and sensory feelings at the ankle.  X-rays 
showed no pathology or fracture of the lumbosacral spine, 
although the L4 and L5 lumbar motor unit showed both left 
rotation and lateral tilt to the right which would allow the 
disc to bulge out to the left on the L4 nerved root.  The 
diagnostic impression was lumbosacral subluxation and muscle 
spasm.

An April 1981 rating decision granted a 40 percent evaluation 
for the veteran's service-connected intervertebral disc 
syndrome.

In May 1993, the veteran filed a claim of entitlement to an 
increased evaluation for his service-connected intervertebral 
disc syndrome.  He asserted that the disability had increased 
in severity, and reported experiencing "excruciating" back 
pain.

VA outpatient records show treatment for the veteran's back 
disability from April to June 1993.  An April 1993 record 
notes complaints of pain radiating from the neck to the lower 
back and both lower extremities.  The veteran related that 
his back pain grew progressively worse since his discharge 
from service.  The clinical diagnosis was progressive low 
back pain.  An X-ray study performed later that day revealed 
minor spurring at the thorocolumbar junction and the LS joint 
with minor interface osteoarthritic changes at L5-S1, and 
narrowing of the L5-S1 interspace posteriorly.  The final 
assessment was minimal degenerative disease.

In July 1993, the veteran declined a MRI study of the spine 
secondary to claustrophobia.  A lumbar CT scan was performed 
as an alternative.  The July 1993 CT scan report notes no 
significant spinal or foraminal stenosis at L3-L4.  There was 
an annular, broad based disc protrusion at L4-L5, which 
effaced the ventral thecal sac, narrowed the AP diameter of 
the thecal sac, and caused bilateral foraminal compromise.  
The diagnostic impression was degenerative disc disease L4-L5 
and L5-S1; annular disc protrusion L4-L5 narrowing the AP 
diameter of the thecal sac and causing bilateral stenosis; 
and smaller annular disc bulge at L5-S1 did not exhibit mass 
effect on the thecal sac, but did cause bilateral foraminal 
narrowing.

During an August 1993 VA examination, the veteran indicated 
that his back disability had grown progressively worse over 
the years, with pain in the right buttock and occasional foot 
pain.  The record notes that the veteran guarded his back by 
walking slowly, and had difficulty getting in and out of 
chairs, and on and off of the examination table.  A physical 
examination of the spine revealed normal curves, with 
tenderness over the L5 area, and no muscle spasm.  Forward 
flexion was to 45 degrees, backward extension was to 35 
degrees, lateral flexion was to 40 degrees, and rotational 
flexion was to 35 degrees.  Straight leg raising was to 20 
degrees on the right, and 45 degrees to the left with back 
pain.  Patella reflex was 1-2+ on the left, and absent on the 
right.  Achilles reflex was normal bilaterally.  The 
diagnostic assessment was herniated nucleus pulposus, L5-S1 
and L4-L5 with bilateral foraminal stenosis, and degenerative 
joint disease and degenerative disc disease.

A September 1993 VA outpatient record shows treatment for 
chronic back strain.

A November 1993 rating decision continued the 40 percent 
evaluation for the veteran's service-connected intervertebral 
disc syndrome.  The veteran filed a notice of disagreement 
with this decision in January 1994

A January 1994 VA outpatient record reports notes that a MRI 
scan showed a "very small" bulging disc at L4-L5 on the 
right.

The 40 percent evaluation of the veteran's low back 
disability was continued by the RO in November 1994.  The 
veteran submitted a substantive appeal (Form 9) later that 
month, perfecting his appeal.

A July 1996 VA examination report notes a history of 
persistent low back pain since the veteran initially injured 
his back during service in 1978.  Current complaints included 
low back pain of moderate intensity, which was somewhat 
relieved with Tylenol.  The veteran reported experiencing 
pain on a daily basis, and indicated that it "sometimes" 
radiated to the right buttock and right ankle.  The record 
reports that the veteran was able to ambulate and perform 
daily activities without difficulty, and was able to perform 
his activities as a full-time psychology student.  

A physical examination of the back revealed normal lordotic 
curvature, no paravertebral spasm, and no tenderness on 
palpation of the vertebral bodies or paravertebral muscles.  
No sacroiliac joint tenderness was noted.  Forward flexion 
was to 90 degrees, extension was to 32 degrees, lateral 
flexion was to 36 degrees bilaterally, and lateral rotation 
was to 35 degrees bilaterally.  Straight leg raising was 
negative on the left to 80 degrees, and produced pain 
radiating to the right buttock at 70 degrees on the right.  
Deep tendon reflexes were 2+ and symmetric in the lower 
extremities, strength was 5/5, and Babinski was absent.  
There was no deficit to light touch or pinprick in the lower 
extremities.  The veteran was noted to ambulated without a 
limp.  X-rays revealed minor narrowing of the L5-S1 disc.  

The final assessment was degenerative disc disease, and 
degenerative joint disease of the lumbosacral spine.  The 
examiner commented that the veteran's service-connected back 
disability appeared to cause chronic pain which would render 
the veteran unsuited for a job requiring heavy repetitive 
lifting.  He opined, however, that the veteran would be able 
to perform a more sedentary job without difficulty with 
weight loss, smoking cessation, abdominal muscle 
strengthening, and back stretching exercises.

An August 1996 rating decision continued the 40 percent 
evaluation of the veteran's service-connected intervertebral 
disc syndrome.

In March 1998, the Board remanded the case to the RO for 
further development, and consideration of the provisions of 
VAOPGCPREC 36-97.

On VA examination in October 1998, the veteran reported that 
he was unable to lift anything greater than 10 or 15 pounds 
without fear of causing back pain.  He explained that walking 
on a level surface was performed satisfactorily, but 
prolonged sitting in one position aggravated his symptoms.  
He related that he "almost always has pain in his back," 
and that he continued to experience pain radiating to his 
lower extremities, greater to the right.  The veteran 
indicated that frequent bending, and bending to "any 
degrees," such as bending over the sink for more than 10 or 
15 minutes at a time, "creates problems."

A physical examination of the back revealed forward flexion 
to 68 degrees, extension to 25 degrees, lateral flexion to 30 
degrees bilaterally, and rotation to 28 degrees bilaterally.  
The veteran's gait was stable on a level surface, and he was 
able to walk a short distance on his toes and heels without 
great difficulty.  Reflexes were 2+ in the lower extremities.  
The diagnostic impression was degenerative disc disease of 
the lumbosacral spine with intermittent radiculopathy to the 
lower extremities, greater to the right, aggravated by 
physical activity.  The examiner noted that the veteran 
described aggravation of his symptoms under many 
circumstances involving physical activity.  He opined that 
there is a 20 percent increase in diminished excursion, 
strength, speed, coordination and endurance when the veteran 
is symptomatic. 

In March 1999, the RO re-characterized the veteran's service-
connected disability as degenerative disc disease of the 
lumbosacral spine, and continued the 40 percent evaluation 
assigned for the disability.

Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well grounded under 38 U.S.C.A. § 
5107(a) (West 1991).  That is, he has presented  a claim 
which is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

It is essential in the evaluation of a disability that it be 
reviewed in relation to its history.  38 C.F.R. § 4.1 (1999).  
Notably, however, where entitlement to compensation has been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Accordingly, while the Board will review the 
service-connected disability in relation to its history, the 
Board will concentrate its efforts to determine the nature 
and extent of the current disability to determine the proper 
evaluation.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

In the instant case, the veteran's service-connected back 
disability is evaluated as 40 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  Under Diagnostic Code 
5293, which pertains to intervertebral disc syndrome, a 40 
percent evaluation is applied for severe symptoms 
characterized by recurring attacks with intermittent relief.  
A 60 evaluation is the maximum evaluation for this diagnostic 
code, requiring evidence of a pronounced condition, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief. 
38 C.F.R. § 4.71a.

38 C.F.R. § 4.71a, Diagnostic Code 5295, pertains to lumbar 
strain.  A 40 percent evaluation is the maximum available 
under that code, contemplating severe symptoms such as 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.

The Board further notes that the currently assigned 40 
percent evaluation is also the maximum available based on 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1999).  It would also constitute the maximum allowable 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (1999) pertaining to arthritis, as these codes provide 
that arthritis will be rated under the codes for limitation 
of motion.  Further, the claims file contains competent and 
probative evidence that the veteran retains motion in his 
spine.  Ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  As the 
veteran's spine is not ankylosed, application of 38 C.F.R. § 
4.71a, Diagnostic Code 5286 (1999) is not warranted.

The most probative evidence in this case, the October 1998 VA 
examination report, is negative for objective findings of 
persistent symptoms compatible with sciatic neuropathy, 
absent ankle jerk, characteristic pain, or demonstrable 
muscle spasm.  In fact, the VA examiner specifically found 
that the veteran experienced intermittent radiculopathy, and 
there was no neurological deficit on examination.  The range 
of motion findings show deficits of no more than mild to 
moderate degree.  The October 1998 VA examination report, 
which is based on a complete and contemporary review of 
relevant records and a comprehensive evaluation, fails to 
show symptoms warranting the assignment of an increased 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
The Board has also considered the findings on examinations 
since 1993.  Basically, these examinations have not shown 
greater impairment than that reflected at the time of the 
1998 evaluation.  In fact, the July 1996 examination showed 
lesser objective symptoms, while the 1993 examination was 
comparable to that of 1998.  Arguably, the 1993 examination 
is the only examination of record that sustains the currently 
assigned 40 percent evaluation.  The 1996 and 1998 
examinations are borderline, at best, for supporting the 
currently assigned rating.

The Board next recognizes that the United States Court of 
Appeals for Veterans Claims (Court), in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Court 
has held that where a diagnostic code is not predicated on a 
limited range of motion alone, the provisions of 38 C.F.R. §§ 
4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Moreover, it has 
been held that consideration of functional loss due to pain 
is not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

As discussed above, the veteran is currently in receipt of 
the maximum evaluation under Diagnostic Codes 5292, 5295.  
However, the VA Office of the General Counsel has concluded 
that 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, even where the veteran is in receipt of the 
maximum percentage under the diagnostic codes pertaining to 
limitation of motion.  See VAOPGCPREC 36-97 (December 12, 
1997).  In this instance, the October 1998 VA examination 
report indicates that there is a 20 percent increase in 
diminished excursion, strength, speed, coordination and 
endurance when the veteran is symptomatic.  The Board notes 
that the 40 percent evaluation currently assigned 
contemplates limitation of motion, degenerative changes, 
spasm and pain, as set out in the diagnostic codes considered 
above.  The veteran has not demonstrated additional 
manifestations not contemplated by the above, such as 
atrophy, incoordination, swelling or deformity. 

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  In this case, the veteran's 
manifested symptoms, such as a limitation of lumbar motion, 
pain and intermittent radiculopathy, particularly with 
strenuous activity, are clearly contemplated within the 40 
percent evaluation assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.
The Board has considered assigning separate evaluations under 
Code 5293 and 5003/5010, however, this would not be to the 
veteran's advantage.  If the impairment manifested by 
limitation of motion was rated separately under Codes 
5003/5010-5292, or 5295 would not sustain more than a 20 
percent evaluation under Code 5292 or a 10 percent rating 
under Code 5295.  No more than mild to moderate limitation of 
motion is demonstrated, and muscle spasm on forward bending 
is not demonstrated.  If the impairment manifested as 
limitation of motion was excluded from consideration in 
rating under Code 5293, the remaining manifestations due to 
the degenerative disc disease would not support, at most, 
more than a 20 percent evaluation.  Under the rating 
schedule, there is more advantage to a single 40 percent 
evaluation than two 20 percent ratings as the combined 
ratings table evaluation for the latter is 36 percent.  
38 C.F.R. § 4.25 (1999).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  Additionally, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is 
warranted.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.

The veteran has suggested that his lumbar spine disability 
results in marked interference with his employment.  However, 
the July 1996 VA examination report notes that the veteran 
was able to ambulate and perform daily activities without 
difficulty, and was a full-time psychology student.  The 
examiner concluded that while the veteran's service-connected 
back disability caused chronic pain which would preclude 
employment requiring heavy repetitive lifting, he would be 
able to perform a more sedentary job "without difficulty" 
with weight loss, smoking cessation, abdominal muscle 
strengthening, and back stretching exercises.

The record reflects that the veteran has sought periodic 
treatment for his back during exacerbating episodes.  
However, the record does not reflect necessary 
hospitalization on a frequent basis due to his back 
complaints.  Nor do records support a finding that the 
veteran's back problem interfered with his employment beyond 
the extent contemplated in the Schedule.  

The percentage ratings under the Schedule are representative 
of the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as missing time from work or requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the 40 percent schedular evaluation currently 
assigned.  What the veteran has not shown in this case is 
that his spine disability, in and of itself, results in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.

As the preponderance of the evidence shows that the criteria 
to warrant an evaluation in excess of 40 percent for service-
connected back disorder have not been met, an increased 
rating, therefore, is not warranted at this time.  The Board 
emphasizes that the evidence in this case is not so evenly 
balanced as to require application of the provisions of 38 
U.S.C.A. § 5107(b).  In addition, the evidence does not 
render a question as to which of two evaluations will be 
assigned, so the provisions of 38 C.F.R. § 4.7 are also not 
for application.


ORDER

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbosacral spine is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

